Case 3:19-cv-03842-JSC Document 1-1 Filed 07/02/19 Page 1of1
CIVIL COVER SHEET

The JS-CAND 44 civil cover sheet and the information contained herein neither replace nor supplement the filing and service of pleadings or ines papers as required by law,
except as provided by local rules of court. This form, approved in its original form by the Judicial Conference of the United States in September 1974, is required for the Clerk of
Court to initiate the civil docket sheet. (SEE INSTRUCTIONS ON NEXT PAGE OF THIS FORM.)

JS-CAND 44 (Rev. 06/17)

 

I. (a) PLAINTIFFS . . . DEFENDANTS . .
Jayden Totah, minor, by and through his Guardian Ad Litem; Anne- KONE, Inc.; ThyssenKrupp Elevator America; City and County of San
Marie Totah; Eric Totah Francisco
(b) County of Residence of First Listed Plaintiff | Maui, Hawaii County of Residence of First Listed Defendant _Rock Island County, Illinois

(IN U.S. PLAINTIFF CASES ONLY)

IN LAND CONDEMNATION CASES, USE THE LOCATION OF
THE TRACT OF LAND INVOLVED.

Attorneys (If Known)
Mark Oium (SBN 79327); Dana K. Oium (SBN 297097)
Oium Reyen & Pryor, 220 Montgomery Street, #910, San Francisco, CA 94104
Tel: (415) 392-8300

(EXCEPT IN U.S. PLAINTIFF CASES)
NOTE:

(c) Attorneys (Firm Name, Address, and Telephone Number)
Joseph Hoffman (SBN 114020)
Weinburg-Hoffman, LLC, 679 Bridgeway, Sausailio, CA 94965
Tel: (415) 289-0243

 

 

 

 

 

 

II. BASIS OF JURISDICTION (Place an "X" in One Box Only) II. CITIZENSHIP OF PRINCIPAL PARTIES (Place an '"X"' in One Box for Plaintiff
(For Diversity Cases Only) and One Box for Defendant)
| use ancuite 3 Federal Quest PTF ‘DEF PTF DEF
.S. Government Plainti ederal Question fey ‘ + Pring;
(US. Government Nota Party) Citizen of This State I 1 Incorporated or Principal Place 4 x4
of Business In This State
> US¢ etiendl X 4 Diversit Citizen of Another State x2 2 Incorporated and Principal Place 5 5
“ ~9, Government Defendant versity - of Business In Another State
icate Citizenshi Parties in Item IL
(Indicate Citizenship of Parties in Item III) Cllizevor Subjects 3 3 Foreign Nation 6 6
Foreign Country
IV. NATURE OF SUIT (Place an “X" in One Box Only)
CONTRACT TORTS FORFEITURE/PENALTY BANKRUPTCY OTHER STATUTES
110 Insurance PERSONAL INJURY PERSONAL INJURY 625 Drug Related Seizure of 422 Appeal 28 USC § 158 375 False Claims Act
120 Marine 310 Airplane X 365 Personal Injury — Product Property 21 USC § 881 423 Withdrawal 28 USC 376 Qui Tam (31 USC

130 Miller Act

315 Airplane Product Liability

Liability

690 Other

§ 157

 

 

§ 3729(a))
400 State Reapportionment

140 Negotiable Instrument 320 Assault, Libel & Slander 367 Health Care/ LABOR PROPERTY RIGHTS
150 Recovery of 330 Federal Employers’ He acca ersonal 710 Fair Labor Standards Act 820 Copyrights 410°Antitrust .
Overpayment Of Liability njury Product Liability 20 Labor/M 830 P: 430 Banks and Banking
Veteran’s Benefits ‘ 368 Asbestos Personal Injury 720.1 on Management 30 Ratent 450 Commerce
340 Marine Relations 835 Patent—Abbreviated New °

151 Medicare Act

152 Recovery of Defaulted
Student Loans (Excludes
Veterans)

153 Recovery of
Overpayment

of Veteran's Benefits
160 Stockholders’ Suits

345 Marine Product Liability

350 Motor Vehicle

355 Motor Vehicle Product
Liability

360 Other Personal Injury

362 Personal Injury -Medical
Malpractice

Product Liability
PERSONAL PROPERTY
370 Other Fraud
371 Truth in Lending
380 Other Personal Property

Damage
385 Property Damage Product

Liability

740 Railway Labor Act

751 Family and Medical
Leave Act

790 Other Labor Litigation

791 Employee Retirement
Income Security Act

Drug Application
840 Trademark

 

SOCIAL SECURITY

 

 

IMMIGRATION

 

 

190 Other Contract

 

462 Naturalization

861 HIA (1395ff)

862 Black Lung (923)

863 DIWC/DIWW (405(g))
864 SSID Title XVI

 

 

460 Deportation

470 Racketeer Influenced &
Corrupt Organizations

480 Consumer Credit

490 Cable/Sat TV

850 Securities/Commodities/
Exchange

890 Other Statutory Actions

CIVIL RIGHTS PRISONER PETITIONS oe 865 RSI (405(g)) 891 Agricultural Acts
195 Contract Product Liability Application :
i 440 Other Civil Rights HABEAS CORPUS + ats FEDERAL TAX SUITS 893 Environmental Matters
196 Franchise e 465 Other Immigration :
441 Voting 463 Alien Detainee Actions 870 Taxes (U.S. Plaintiff or 895 Freedom of Information

REAL PROPERTY

442 Employment

510 Motions to Vacate

Defendant)

Act
896 Arbitration

210 Land Condemuatian 443 Housing/ Sentence 871 IRS—Third Party 26 USC ation
220 Foreclosure Accommodations 530 General § 7609 899 Administrative Procedure
230 Rent Lease & Ejectment 445 Amer. w/Disabilities— 535 Death Penalty aa or Appeal of
240 Ti Land Employment gency Decision

orts to Lani OTHER 950 Constitutionality of State

245 Tort Product Liability
290 All Other Real Property

 

446 Amer. w/Disabilities—Other
448 Education

 

540 Mandamus & Other
550 Civil Rights
555 Prison Condition

560 Civil Detainee—
Conditions of

 

 

 

Statutes

 

 

 

 

 

 

 

Confinement
V. ORIGIN (Place an “X" in One Box Only)
1 Original %2 Removed from 3. Remanded from 4 Reinstated or 5 Transferred from 6 Multidistrict 8 Multidistrict
Proceeding State Court Appellate Court Reopened Another District (specify) Litigation—Transfer Litigation—Direct File
VI. CAUSE OF Cite the U.S. Civil Statute under which you are filing (Do not cite jurisdictional statutes unless diversity):
ACTION 28 U.S.C. Sections 1332, 1441, 1446
Brief descrintion of cause:
Product liability and premises liability case involving escalator
VII. REQUESTED IN CHECK IF THIS IS A CLASS ACTION DEMAND $ CHECK YES only if demanded in complaint:
COMPLAINT: UNDER RULE 23, Fed. R. Civ. P. JURY DEMAND: X Yes No
VII. RELATED CASE(S), JUDGE DOCKET NUMBER
IF ANY (See instructions):
IX. DIVISIONAL ASSIGNMENT (Civil Local Rule 3-2) no
(Place an “X” in One Box Only) x SAN FRANCISCO/OAKLAND SAN JOSE EUREKA-MCKINLEYVILLE
{
j / )

DATE 07/02/2019

SIGNATURE OF ATTORNEY OF RECORD

NN ‘O 7
